Citation Nr: 1815251	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. What initial evaluation is warranted for right knee degenerative arthritis from July 1, 2005?

2. What initial evaluation is warranted for lumbar degenerative disc disease from July 1, 2005?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 2005.

This case comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In March 2009, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  The Board remanded the case for further development in August 2009 and March 2016 for further development.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's August 2009 remand instructions, VA arranged for an orthopedist to examine the Veteran in March 2011.  The Board's instructions required the examiner to assess the current severity of the Veteran's back and right knee disabilities.  The examiner was also asked to opine as to whether, apart from the functional limitations noted during his examination of the appellant, there would be additional functional impairment during flare-ups.  The remand instructions asked the examiner, if possible, to express the degree of any additional impairment during flare-ups in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  If it was not feasible to describe symptoms during flare-ups in terms of additional degrees of range of motion loss, the Board asked the examiner to say so.

Although the examiner performed range of motion testing and supplied other useful information about the severity of the Veteran's back and right knee disabilities, he did not indicate whether or not the claimant experiences additional limitations in functional ability during flare-ups.  The examiner did not attempt to express the extent of any additional limitation due to flare ups in terms of degrees of range of motion loss.  Nor did the examiner clearly state that it was not feasible to do so.  

Finally, the August 2009 remand instructions asked the examiner to describe the impact of the right knee and lumbar spine disorders on the Veteran's ability to work.  Unfortunately, the March 2011 examination did not discuss the impact of these disabilities on the claimant's ability to work.  Thus, the Board remanded the claim in March 2016 for a new examination to address these issues.

The March 2016 Remand directives required the RO to notify the Veteran that it was his responsibility to report for all examinations and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran did not report for any examination, the remand directives instructed the RO to obtain documentation which shows that notice scheduling the examination was sent to his last known address.  The directives also instructed the RO to indicate whether any notice that was sent was returned as undeliverable.

The Veteran's claim file shows a notation from the Centralized Admin Accounting Transactions System that the Veteran did not attend his scheduled examination.  The claims file, however, does not contain documentation indicating that the Veteran was notified of his scheduled examination per the Remand directives, or more importantly, documentation which shows that notice scheduling the examination was sent to his last known address.  Additionally, there is no documentation indicating whether any notice sent was returned undeliverable.

The Veteran has a right to compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, under these circumstances, the case must be remanded to arrange a new medical examination.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded an examination by an orthopedist to assess the current severity of his right knee and low back disorders.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files must be made available to, and be reviewed by, the examiner.  

During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for his lumbar spine and right knee disabilities.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins. 

The examiner's report must address the impact, if any, that the service connected lumbar spine and right knee disabilities have on the Veteran's ability to work.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The Veteran must be notified that it is his responsibility to report for all examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  The Veteran must be provided notification at last 30 days prior to his scheduled examination date.

3. The AOJ must ensure that the above opinion is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Thereafter, the AOJ must readjudicate the claims of entitlement to higher ratings for right knee degenerative arthritis and for lumbar degenerative disc disease.  If any claim remains denied, a supplemental statement of the case must be issued, and the Veteran and his representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).





